DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 1/19/2022.
Claim Objections
Claims 13 and 14 objected to because of the following informalities:  claims 13 and 14 are written to depend from only claim 11. However, the text of claims 13 and 14 reference “the lid” which was introduced in claim 12. Claims 13 and 14 should be written to reflect their dependency from claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian et al. (US 2013/0122660) in view of Khenkin (US 2010/0128914) and Lee et al (US 8,921,955 B1).
Regarding claim 1, Elian discloses a sensor device (Fig. 15), comprising:
a leadframe (91);
a sensor chip (10) arranged on the leadframe;
an encapsulation material (92) arranged on a main surface and a side surface of the sensor chip;

a channel extending from the signal port through the leadframe to a sensing structure of the sensor chip (see Fig. 15);
wherein the sensor device comprises leads (corresponding to the contact pads flush with the bottom surface of 91, only one of which is shown in Fig. 15).
In the embodiment shown in Fig. 15, Elian does not disclose that the channel is devoid of material. However, Elian does disclose forming channels devoid of material with a narrower outlet (see, e.g., Fig. 7). There is a benefit to using channels devoid of material in that they offer less resistance to the transfer of fluid in the channel than a porous material would. It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the channel of the device shown in Fig. 15 of Elian to have a channel devoid of material for this benefit.
Elian does not disclose that the signal port is arranged on the side surface. However, arranged signal ports to be on side surfaces of sensor devices is well-known in the art (Fig. 8 of Khenkin). There is a benefit to such a configuration in that side ports can lead to lower profile devices (¶ 0006 of Khenkin). It would have been obvious to one having ordinary skill in the art to form the signal port of Elian to be at the side surface for this benefit.
Elian does not disclose that the leadframe comprises a first part and a second part as claimed.
However, it is well known in the art to form leadframe with a first part (508 in Fig. 5 of Khenkin) including a top main surface and a side surface extending from the top main surface and a second part (504) joined together such that the top main surface of the first part is joined to a bottom main surface of the second part (see Fig. 5). There is a benefit using distinct parts as taught by Khenkin in that is allows for easier visual inspection of the eventual channel region before the layers are joined together. 
Elian discloses that the plurality of leads are on the bottom of the leadframe, not protruding from the side surface of the first part. However, it is well known in the art that as an alternative to flush bottom contacts (such as seen in Fig. 2 of Lee) the leads may be formed to extend from the side of the lead frame (see Fig. 1 of Lee). There is a benefit to such a configuration in that it allows for a lower device profile. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the plurality of leads protruding from the side surface of the first part in the sensor device of the combination for this benefit.
Regarding claim 3, the channel is at least partly formed by a recess in the leadframe (see Fig. 15 of Elian).
Regarding claim 4, the channel is at least partly formed by a recess in the sensor chip (see Fig. 15).
Regarding claim 6, the channel is at least partly formed by a hole comprises in at least one of the first part and the second part (compare Fig. 15 of Elian and Fig. 5 of Khenkin), wherein the hole extends in a direction substantially perpendicular to a main surface of the leadframe (ibid).
Regarding claim 7, the channel is at least partly formed by a hole comprised in at least one of the first part and the second part ((compare Fig. 15 of Elian and Fig. 5 of Khenkin), wherein the hole extends in a direction substantially parallel to a main surface of the leadframe (ibid).
Regarding claim 8, a footprint of the first part is similar to a footprint of the second part (compare Fig. 15 of Elian and Fig. 5 of Khenkin).
Regarding claim 22, Elian discloses a sensor device (Fig. 15), comprising:
a leadframe (91). Elian does not explicitly disclose a delineation between parts of the leadframe. However, one having ordinary skill in the art can choose to delineate the leadframe into a first part and 
Elian further discloses a sensor chip (10) arranged on the second part of the leadframe;
an encapsulation material (92) arranged on a main surface and a side surface of the sensor chip;
a signal port (15), wherein a side surface of the sensor device extends between opposing main surfaces of the sensor device, wherein one of the main surfaces is a mounting surface of the sensor device (see Fig. 15); and 
a channel extending from the signal port between the first part and the second part of the leadframe to a sensing structure of the sensor chip (see Fig. 15),
 wherein the sensor device comprises leads (corresponding to the contact pads flush with the bottom surface of 91, only one of which is shown in Fig. 15).
Elian does not disclose that the signal port is arranged on the side surface. However, arranged signal ports to be on side surfaces of sensor devices is well-known in the art (Fig. 8 of Khenkin). There is a benefit to such a configuration in that side ports can lead to lower profile devices (¶ 0006 of Khenkin). It would have been obvious to one having ordinary skill in the art to form the signal port of Elian to be at the side surface for this benefit.
Elian does not disclose that the leadframe comprises a first part and a second part as claimed.
However, it is well known in the art to form leadframe with a first part (508 in Fig. 5 of Khenkin) and a second part (504) joined together such that a top main surface of the first part is joined to a bottom main surface of the second part (see Fig. 5). There is a benefit using distinct parts as taught by Khenkin in that is allows for easier visual inspection of the eventual channel region before the layers are joined together. It would have been obvious to one having ordinary skill in the art at the time the 
Elian discloses that the plurality of leads are on the bottom of the leadframe, not protruding from the side surface of the first part. However, it is well known in the art that as an alternative to flush bottom contacts (such as seen in Fig. 2 of Lee) the leads may be formed to extend from the side of the lead frame (see Fig. 1 of Lee). There is a benefit to such a configuration in that it allows for a lower device profile. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the plurality of leads protruding from the side surface of the first part in the sensor device of the combination for this benefit.
Regarding claim 23, Elian further discloses that the channel is at least partly formed by a hole comprised in the second part of the leadframe, wherein the hole extends in a direction substantially perpendicular to a main surface of the leadframe (see Fig. 15).
Regarding claim 25, Elian further discloses that the second part of the leadframe comprises second leads (corresponding to the contact pads flush with the top surface of 91, only one of which is shown in Fig. 15). Elian does not discloses the leads protruding from the side surface of the second part. However, it is well known in the art that as an alternative to flush bottom contacts (such as seen in Fig. 2 of Lee) the leads may be formed to extend from the side of the lead frame (see Fig. 1 of Lee). There is a benefit to such a configuration in that it allows for a lower device profile. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the leads protruding from the side surface of the second part in the sensor device of the combination for this benefit.
Regarding claim 26, the mode in which the first part and the second part are joined together relates to how the device was made. However, “[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As claim 26 does not add any additional limiting features to the claim from which it depends, the combination of Elian and Khenkin discloses all the limiting features of claim 26.
Claims 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian et al. (US 2013/0122660) in view of Khenkin (US 2010/0128914).
Regarding claim 11, Elian discloses a sensor device (Fig. 15), comprising:
a chip carrier (91), wherein the chip carrier comprises a printed circuit board material (¶ 0073). Elian does not disclose that the chip carrier is a multi-layer laminate structure as claimed. However, it is known in the art to form chip carriers as multi-layer laminate structures comprising a first layer (508 in Fig. 5 of Khenkin), a second layer (504) on the first layer, and a third layer (500) on the second layer. There is a benefit using distinct parts as taught by Khenkin in that is allows for easier visual inspection of the eventual channel region before the layers are joined together. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the chip carrier part configuration as taught by Khenkin in the device of Elian for this benefit.
Elian further discloses a sensor chip (combination of 10 and 23) arranged directly on the chip carrier (corresponding to on a main surface of the third layer in the device of the combination). Fig 15 of Elian does not explicitly show an additional logic chip, however, Elian discloses that “the sensor device[s] . . . may contain one or more additional semiconductor chips . . . . for example . . . logic integrated circuits . . . .” With regards to the placement of the logic circuit, it is known in the art to place chips on the same surface (see Fig. 28 of Khenkin). It would have been obvious to one having ordinary skill in the art at the time the application was filed to place the logic chip directly on the main surface of the third layer of the chip carrier for the benefit of minimizing the total height of the sensor device.
an encapsulation structure (92) encapsulating the sensor chip and the logic chip;

a channel extending from the signal port through the chip carrier (corresponding to through the second layer in the device of the combination) to a sensing structure of the sensor chip (see Fig. 15),
and an electrical redistribution structure (unlabeled conductive line extending between the leads of 91 in Fig. 15; while only one such line is shown, another will be present to connect to the logic chip) extending through the chip carrier (corresponding to through the first layer, the second layer, and the third layer in the device of the combination).
Elian discloses using wire bonds (corresponding to 33 in Fig. 14) to electrically couple chips to the electrical redistribution structure. It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a similar wire bond to connect the logic chip to the electrical redistribution structure for the benefit of providing electricity to the logic chip from an external source.
In the embodiment shown in Fig. 15, Elian does not disclose that the channel is devoid of material. However, Elian does disclose forming channels devoid of material with a narrower outlet (see, e.g., Fig. 7). There is a benefit to using channels devoid of material in that they offer less resistance to the transfer of fluid in the channel than a porous material would. It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the channel of the device shown in Fig. 15 of Elian to have a channel devoid of material for this benefit.
Elian does not disclose that the signal port is arranged on the side surface. However, arranged signal ports to be on side surfaces is well-known in the art (Fig. 8 of Khenkin). There is a benefit to such a configuration in that side ports can lead to lower profile devices (¶ 0006 of Khenkin). It would have been 
Elian does not disclose a frame structure arranged over the sensor chip and forming a space over the sensing structure as claimed. However, it is well known in the art to include a frame structure (200 in Fig. 2 of Khenkin, see Figs. 1-4 of Khenkin) in a sensor device (Fig. 1 of Khenkin is, itself, a sensor device). There is a benefit to a frame structure as it provides a single structure to which several subcomponents can be bonded which also provides protection to said subcomponents. It would have been obvious to one having ordinary skill in the art at the time the application was filed to incorporate a frame structure arranged over the sensor chip of Elian and forming a space over the sensing structure, wherein a portion of the encapsulation structure is exposed within the space for this benefit.
Regarding claim 12, the encapsulation structure comprises a lid providing a cavity housing the sensor chip (see Fig. 15 of Elian).
Regarding claim 16, the sensor chip is directly arranged on the chip carrier (see Fig. 15).
Regarding claim 17, Elian does not explicitly disclose that the chip comprises a microphone. However, using sensor chips as microphones is well-known in the art (see Abstract of Khenkin). There is a benefit to using sensor chips as microphones with the signal port comprising an acoustic port of the microphone in order to capture sound. It would have been obvious to one having ordinary skill in the art to use the device as a microphone for this benefit.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian, Khenkin, and Lee as applied to claim 1 above, and further in view of Uzoh et al. (US 2015/0380377).
Regarding claim 2, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from epoxy (¶ 0072 of Uzoh). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from In re Leshin, 125 USPQ 416.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian and Khenkin as applied to claim 11 above, and further in view of Uzoh et al. (US 2015/0380377).
Regarding claim 13, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from plastic materials (¶ 0072 of Uzoh). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from plastic materials as Uzoh demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 15, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from moulding materials (¶ 0072 of Uzoh). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from mouding materials as Uzoh demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian and Khenkin as applied to claim 11 above, and further in view of Pahl et al. (US 2014/0036466).
Regarding claim 14, Elian does not disclose the composition of the encapsulation material. However, it is well known in the art to form encapsulation materials from metal materials (¶ 0007 of Pahl). It would have been obvious to one having ordinary skill in the art to form the encapsulation material from metal materials as Pahl demonstrates their effectiveness in encapsulation materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elian, Khenkin, and Lee as applied to claim 1 above, and further in view of Chen et al. (US 2008/0248613).
Regarding claim 9, Elian does not disclose a second signal port. However, using second signal ports arranges at further side surfaces and second channels extending from the second signal port to the sensing structures is well-known in the art (see Fig. 7B of Chen). There is a benefit to such a configuration in that it allows for inputs from multiple sides. It would have been obvious to one having ordinary skill in the art to incorporate such features for this benefit.
Regarding claim 10, Elian does not disclose a second signal port. However, using second signal ports arranges at further side surfaces and second channels extending from the second signal port to the sensing structures is well-known in the art (see Fig. 7B of Chen). There is a benefit to such a configuration in that it allows for inputs from multiple sides. It would have been obvious to one having ordinary skill in the art to incorporate such features for this benefit. It further would have been obvious to use a second sensor chip in order to measure these inputs independently.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        

/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826